     Case 4:19-cv-00582-RWS Document 1 Filed 08/01/19 Page 1 of 6 PageID #: 1



                    IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION


Edward Butowsky, in his personal and
professional capacities,

      Plaintiff,

v.                                                  Case No. 4:19-cv-582

Democratic National Committee;
CrowdStrike, Inc.; and

     Defendants



                                ORIGINAL COMPLAINT

        NOW COMES Edward Butowsky, the Plaintiff herein, alleging and stating as

follows:

                                        Introduction

        1. The events in this case overlap with those in Edward Butowsky v. Michael

Gottlieb, et al., which is presently pending before this Court as Case No. 4:19-cv-180-

ALM. The SECOND AMENDED COMPLAINT from Gottlieb is attached as Exhibit 1 and

incorporated herein by reference.

                                  Jurisdiction and Venue

        2. This Court has jurisdiction under 28 U.S.C. § 1331 because the Plaintiff asserts

federal claims.

        3. Venue is proper in this district and the Court has personal jurisdiction over all



                                             -1-
  Case 4:19-cv-00582-RWS Document 1 Filed 08/01/19 Page 2 of 6 PageID #: 2



Defendants because they participated in intentional torts that were designed to hurt the

Plaintiff in Texas. Furthermore, all of the Defendants regularly conduct business in

Texas.

                                           Parties

         4. Plaintiff Edward Butowksy is a financial advisor who resides in Plano, Texas.

He brings claims in his personal and professional capacities.

         5. Defendant Democratic National Committee (“DNC”) is a political organization

headquartered in Washington, D.C. It regularly conducts business throughout the United

States, including the Sherman Division of the Eastern District of Texas.

         6. Defendant CrowdStrike, Inc. is an internet security company headquartered in

Sunnyvale, California. It regularly conducts business throughout the United States,

including the Sherman Division of the Eastern District of Texas.

         7. Defendant Perkins Coie LLP is an international law firm and professional

partnership with an office in Dallas, Texas.

                                            Facts

         8. As set forth in the incorporated complaint from Gottlieb, the Defendants

participated in the Russian collusion hoax (“RCH”), a conspiracy to frame their political

opponents with false charges. At all times relevant, Brad Bauman was acting as an agent

of the DNC. Furthermore, Defendant DNC retained Defendant Perkins Coie for the

purpose of hiding the RCH behind the cloak of attorney-client privilege. In turn,

Defendant Perkins Coie retained CrowdStrike for the purpose of creating the false

narrative that the Russian government had hacked the DNC's servers.


                                            -2-
  Case 4:19-cv-00582-RWS Document 1 Filed 08/01/19 Page 3 of 6 PageID #: 3



       9. All of the Defendants herein conspired to advance the false narrative that

Russians hacked the DNC servers. Furthermore, the Defendants or their agents conspired

with former FBI Deputy Director Andrew McCabe, Deputy Special Counsel Andrew

Weissman, and Washington, D.C. Mayor Muriel Bowser for the purpose of covering up

Seth Rich's role in leaking emails from the DNC. Mr. Butowsky's injuries in Gottlieb

were foreseeable results of the larger RCH conspiracy.

                                          Claims

Defamation

       10. All previous paragraphs are incorporated herein by reference.

       11. Mr. Butowsky brings defamation claims against all Defendants because they,

their agents, and/or co-conspirators published or conspired with others to publish false

and defamatory statements about Mr. Butowsky as described herein and in the Gottlieb

complaint. Mr. Butowsky does not assert defamation claims based on allegations made in

Aaron Rich v. Edward Butowsky, et al. As set forth in the Gottlieb complaint, some of

the defamation claims are governed by New York law.

Business Disparagement

       12. All previous paragraphs are incorporated herein by reference.

       13. Mr. Butowsky brings business disparagement claims against all Defendants

because they, their agents, and/or co-conspirators published or conspired with others to

publish false and defamatory statements about Mr. Butowsky as described herein and in

the Gottlieb complaint. Mr. Butowsky's work is regulated by the Securities and Exchange

Commission, and allegations of fraud or dishonesty can cost him his professional


                                           -3-
  Case 4:19-cv-00582-RWS Document 1 Filed 08/01/19 Page 4 of 6 PageID #: 4



licenses. Likewise, the Defendants allegations of fraud and dishonesty have cost him the

trust (and business) of approximately one third of his clients. Mr. Butowsky does not

assert business disparagement claims based on allegations made in Aaron Rich v. Edward

Butowsky, et al.

Malicious Prosecution

      14. All previous paragraphs are incorporated herein by reference.

      15. Mr. Butowsky brings defamation claims against all Defendants because they,

their agents, and/or co-conspirators prosecuted Joel and Mary Rich v. Fox News Network,

LLC, et al., Case No. 1:18-cv-02223 (S.D.N.Y.) and Brad Bauman v. Edward Butowsky,

et al., Case No. 1:18-cv-01191 (D.D.C.) with malice and without probable cause. Claims

arising from the New York case are governed by New York law, and claims arising from

the D.C. case are governed by D.C. law.

New York Judiciary Law § 487

      16. All previous paragraphs are incorporated herein by reference.

      17. Mr. Butowsky brings claims under New York Judiciary Law § 487 against all

Defendants because they, their agents, or their co-conspirators engaged in deceit and

collusion during the prosecution of Joel and Mary Rich v. Fox News Network, LLC, et al.,

Case No. 1:18-cv-02223 (S.D.N.Y.).

Civil Rights Violations

      18. All previous paragraphs are incorporated by reference.

      19. Mr. Butowsky brings claims against all Defendants under 42 U.S.C. §§1983

and 1985 because they, their agents, or their co-conspirators conspired with government


                                           -4-
  Case 4:19-cv-00582-RWS Document 1 Filed 08/01/19 Page 5 of 6 PageID #: 5



actors to violate the equal protection rights of the Plaintiff and to inhibit his right of

access to the courts as guaranteed by the Article IV Privileges and Immunities Clause, the

First Amendment Petition Clause, and the Fifth and Fourteenth Amendment Due Process

Clauses.

Civil Conspiracy

       20. All previous paragraphs are incorporated by reference.

       21. All of the Defendants aided and abetted the Gottlieb defendants' overarching

conspiracy to defame, discredit, intimidate, and silence Mr. Butowsky, and they are fully

liable for one another's torts and statutory violations.

                                      Request for Relief

       The Plaintiff respectfully prays that upon a final hearing of this case, judgment be

entered for him against the Defendants, for damages in an amount within the

jurisdictional limits of the Court; together with pre-judgment interest at the maximum

rate allowed by law; post-judgment interest at the legal rate; back pay; costs of court;

attorney fees; and such other and further relief to which the Plaintiff may be entitled at

law or in equity.




                                              -5-
Case 4:19-cv-00582-RWS Document 1 Filed 08/01/19 Page 6 of 6 PageID #: 6



   THE PLAINTIFF DEMANDS A JURY TRIAL.


                                 Respectfully submitted,

                                 /s/ Ty Clevenger
                                 Ty Clevenger
                                 Texas Bar No. 24034380
                                 P.O. Box 20753
                                 Brooklyn, New York 11202-0753
                                 (979) 985-5289
                                 (979) 530-9523 (fax)
                                 tyclevenger@yahoo.com

                                 Attorney for Plaintiff Edward Butowsky




                                  -6-
